Citation Nr: 0412129	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Reno, 
Nevada, which denied entitlement to service connection for 
special monthly pension.  A personal hearing was held before 
the undersigned Acting Veterans Law Judge in February 2003.  

The matter, as addressed below, is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

During the veteran's February 2003 travel Board hearing, he 
testified that he received treatment for his disabilities at 
the VA medical center (VAMC) in Las Vegas, Nevada.  As of the 
date of the veteran's travel Board hearing, his most recent 
visit to the VAMC was in approximately November 2002.  A 
review of the claims folder reveals the most recent treatment 
records are dated in May 2001.  The RO should contact the 
VAMC in Las Vegas and request all the veteran's treatment 
records dated from May 2001 to the present.

In a statement from the Social Security Administration (SSA) 
dated March 1992, it was reported that the veteran had been 
entitled to Social Security Disability beginning February 
1992, due to the fact that he was disabled.  The RO should 
contact the SSA and obtain copies of all supporting medical 
records used to reach this decision.  See, Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The veteran contends 
that since his last VA examination in September 2001, his 
conditions have worsened.  The Board finds that a VA 
examination addressing the severity of the veteran's 
disabilities is warranted and necessary.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disabilities from 
2001 to the present.  After the 
releases are signed, obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including all treatment records from 
the Las Vegas VAMC, dated 2001 to the 
present.  All attempts to procure 
records should be documented in the 
file.  If the records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  Contact the SSA and obtain a copy of 
any favorable disability determination, 
with all supporting medical records.  

4.  Schedule the veteran for a VA Aid 
and Attendance/Housebound examination.  
The examiner should take into account 
all of the veteran's physical 
disabilities and any mental impairment 
that may be present in rendering an 
opinion as to whether or not the 
veteran requires the regular assistance 
of another person to perform activities 
of daily living, to include dressing 
and undressing, bathing, feeding 
himself; and protecting him from the 
hazards or dangers incident to the 
daily environment.  The examiner must 
also opine whether or not the veteran 
is substantially confined to his house 
or immediate premises due to his 
multiple disabilities.  Prior to the 
examination, the claims folder should 
be made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  

5.  Review the claims file and ensure 
that there has been full compliance with 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, readjudicate the issue 
on appeal.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


